DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-24 are allowed.
	Kristiansson et al. (US 20110213785) teaches a method for measuring the social strength among contacts on the basis of users' on-line interactions, which may be significantly used in real-time collaborative task management (e.g., inviting contacts for collaboration, selecting suitable tools for communication, prioritizing information flow). Moreover, exemplary embodiments provide a framework for developing new mobile social networking applications (social search client, smart dialer or contact applications) by extending the use of social ranking of contacts. Exemplary embodiments aggregate contact information from different communication sources and then harness the interaction patterns together with social strength between contacts, for instance by using communication history (interaction logs) and process mining techniques, to build an aggregated social graph that describes a user's communication habit.
Horn et al. (US 20060080321) teaches a system and method for processing a request for contextual information. The method comprises the steps of receiving a request for contextual information from a client, determining particulars of the request. The method also comprises the step of determining an appropriate response to the request, the appropriate response comprising at least one selected from the group comprising of: (1) enhancing, adding, or deleting select particulars of the request, (2) determining at least one appropriate sponsor or provider to fulfill the request, and (3) determining appropriate contextual information to present to the client in response to the request.
The prior art of record fails to anticipate or render obvious the limitations of the claims.
The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “a contact list of one or more contacts stored in the memory; one or more communication applications stored in the memory and executable by one or more processors at the user device for providing communication platforms to the user and 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641